DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 09/08/2022. 
The status of the Claims is as follows:
Claims 4, 11-15, 20-25 have been cancelled;
Claims 33-38 are new;
Claims 1-3, 5-10, 16-19 and  26-38 and are pending and have been examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURAROTTO (WO 2008132566).

Regarding Claim 1 MURAROTTO discloses a turntable system (Fig. 1) comprising: 
a first turntable (2) capable of supporting a loaded pallet (4); 
a second turntable (3) capable of supporting a load (4, 5), the second turntable (3) adjacent the first turntable (2); 
a support surface (19) between the first turntable (2) and the second turntable (3), 
wherein the support surface (19) is substantially flush with an upper surface of the first turntable (2) and an upper surface of the second turntable (3); (Fig. 1) and a ramp (17) leading up to the first turntable (2)

Regarding Claim 36 MURAROTTO discloses the invention as described above. MURAROTTO further discloses wherein the support surface (19) is flat. (Fig. 1)

Regarding Claim 37 MURAROTTO discloses the invention as described above. MURAROTTO further discloses upper surfaces of the first turntable (2), the second turntable (3) and the support surface (19) are elevated relative to a surrounding floor. (pg. 7 line 31 – pg. 8 line 7)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MURAROTTO (WO 2008132566) in view of Lancaster et al. (US 20180273226; Lancaster) and further in view of Kudia (US 20150101281).

Regarding Claim 2 MURAROTTO discloses the invention as described above. MURAROTTO does not expressly disclose a first camera directed toward the first turntable and a second camera directed toward the second turntable.

Lancaster teaches a turntable system (604) that includes a first camera (632, 634,636) directed toward the turn table system (604) (par 96-97, 101) providing measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus. (par 95-97)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turntable system of MURAROTTO to include a camera directed toward a turntable system as taught by Lancaster since par 95-97 of Lancaster suggests that such a modification provides measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus. 

Lancaster teaches a single turntable system with a corresponding camera directed toward the turntable system. Marantz in view of Lancaster does not expressly teach a second camera directed toward a second turntable. 

Kudia teaches a system including a first platform ( 24) capable of supporting a loaded pallet (8) (Fig. 1); Kudia further teaches a first camera (40, 42, 44) directed toward the first platform and a second platform (24) capable of supporting a loaded pallet (8) including a second camera (40, 42, 44) directed toward the second turntable providing measurable data for each loaded pallet in the system for the purposes of improving the efficiency of the apparatus. (par 25-26)

Where both Marantz and Kudia teach systems  including a plurality of stations capable of supporting loaded pallets, Lancaster teaches a system that includes a camera directed toward a turntable station capable of supporting a loaded pallet and Kudia teaches cameras at each station capable of supporting loaded  pallets. 

Therefore it would have been obvious to one of ordinary skill in the art to modify the turntable system of MURAROTTO in view of Lancaster to include cameras at each turntable capable of supporting a loaded pallet as taught by Kudia since par 25-26 of Kudia suggests that such a modification provides measurable data for each loaded pallet in the system for the purposes of improving the efficiency of the apparatus. 

Regarding Claim 3 the modified invention of MURAROTTO in view of Lancaster and Kudia teaches the invention as described above. Marantz further discloses including a stretch wrapper dispenser (7) adjacent the first turntable (2) wherein the stretch wrapper dispenser (7) is configured to dispense stretch wrap onto a loaded pallet (4) while being supported and rotated on the first turntable (2). 

Regarding Claim 5 the modified invention of MURAROTTO in view of Lancaster and Kudia teaches the invention as described above. MURAROTTO further discloses including an overhead gantry (6).

Regarding Claim 6 the modified invention of MURAROTTO in view of Lancaster and Kudia teaches the invention as described above. MURAROTTO further discloses the overhead gantry (6) extends between the first turntable (2) and the second turntable (3). (pg. 6 line 27-31; pg. 7 line 1-4 )

Regarding Claim 8 the modified invention of MURAROTTO in view of Lancaster and Kudia teaches the invention as described above. MURAROTTO further discloses including a first stretch wrapper dispenser (7) adjacent the first turntable (2) 

MURAROTTO does not expressly disclose the first turntable is between the first stretch wrapper dispenser and the first camera.

Lancaster teaches a turntable system (604) that includes a first stretch wrapper dispenser (610) and first camera (632, 634,636) directed toward the turn table system (604) (par 96-97, 101) providing measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus. (par 95-97)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turntable system of MURAROTTO to include a camera directed toward a turntable system as taught by Lancaster since par 95-97 of Lancaster suggests that such a modification provides measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus. 

Kudia teaches a system including a first platform station ( 24) capable of supporting a loaded pallet (8) (Fig. 1); Kudia further teaches a first camera (40, 42, 44) directed toward the first platform and a first stretch wrapper dispenser (26)  where the first platform station (24) is between the first stretch wrapper (26) and the first camera (40, 42, 44) providing measurable data for each loaded pallet in the system for the purposes of improving the efficiency of the apparatus. (par 25-26)

Where both Marantz and Kudia teach systems including a plurality of stations capable of supporting loaded pallets and  Lancaster teaches a system that includes a camera directed toward a turntable station capable of supporting a loaded pallet. Each of MURAROTTO, Lancaster and Kudia teach systems that include loads and stretch wrapper dispenser and Kudia teaches a loaded pallet between a camera and a stretch wrapping dispenser. 

Therefore it would have been obvious to one of ordinary skill in the art to modify the turntable system of Marantz in view of Lancaster to include a turntable capable of supporting a loaded pallet between a camera and the stretch wrapping dispenser at as taught by Kudia since par 25-26 of Kudia suggests that such a modification provides measurable data for each loaded pallet in the system for the purposes of improving the efficiency of the apparatus. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over MURAROTTO (WO 2008132566) in view of Lancaster et al. (US 20180273226; Lancaster).

Regarding Claim 16 MURAROTTO discloses turntable system comprising: a turntable (2); a first ramp (17)  leading up to the turntable (2); and a second ramp (19) leading down from the turntable (2).
However MURAROTTO does not expressly disclose a turntable including a weight sensor. 

Lancaster teaches a turntable system (604) that includes a weight sensor (630) providing measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus. (par 95-97)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turntable system of MURAROTTO to include a weight sensor as taught by Lancaster since par 95-97 of Lancaster suggests that such a modification provides measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus.

Regarding Claim 17 the modified invention of MURAROTTO in view of Lancaster discloses the invention as described above. MURAROTTO does not expressly disclose at least one camera positioned adjacent the turntable.

Lancaster teaches a turntable system (604) that includes at least one camera (632, 634,636) positioned adjacent the turntable (604) (par 96-97, 101) providing measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus. (par 95-97)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turntable system of MURAROTTO to include at least one camera positioned adjacent the turntable as taught by Lancaster since par 95-97 of Lancaster suggests that such a modification provides measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus. 

Regarding Claim 18 the modified invention of MURAROTTO in view of Lancaster discloses the invention as described above. MURAROTTO further discloses including a stretch wrapper dispenser (7) mounted adjacent the turntable (2).

Claims 19 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over MURAROTTO (WO 2008132566) in view of Lancaster et al. (US 20180273226; Lancaster) and further in view of Martin et al. (US 20120175170; Martin).

Regarding Claim 19 the modified invention of MURAROTTO in view of Lancaster discloses the invention as described above. MURAROTTO discloses a turntable (2); Lancaster teaches a weight sensor (630). 

However, the modified invention of MURAROTTO in view of Lancaster does not expressly teach the turntable includes a hard stop preventing damage to the weight sensor.

Martin teaches a turntable (200) including a table support (102) suspended on a frame (218); a weight sensor (224). Martin further teaches the table support (102) includes a hard stop (260) preventing damage to the weight sensor by limiting vertical movement of the table support relative to the frame (218) providing a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. (par 29-30) Where the positioning of the stop (260) prevents the table from vertical displacement between the frame (218) and the outer support assembly (222)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the weight sensor of MURAROTTO in view of Lancaster to include a hard stop as taught by Martin since par 29-30 of Martin suggests that such a modification provides a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. 

Regarding Claim 26 MURAROTTO discloses turntable system comprising: a turntable (2); 

However MURAROTTO does not expressly disclose a turntable including a weight sensor configured to measure weight on the turntable; and a hard stop preventing damage to the weight sensor.

Lancaster teaches a turntable system (604) that includes a weight sensor (630) providing measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus. (par 95-97)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turntable system of Marantz to include a weight sensor as taught by Lancaster since par 95-97 of Lancaster suggests that such a modification provides measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus.

However, the modified invention of Marantz in view of Lancaster does not expressly teach the turntable includes a hard stop preventing damage to the weight sensor.

Martin teaches a turntable (200) including a table support (102) suspended on a frame (218); a weight sensor (224). Martin further teaches the table support (102) includes a hard stop (260) preventing damage to the weight sensor by limiting vertical movement of the table support relative to the frame (218) providing a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. (par 29-30) Where the positioning of the stop (260) prevents the table from vertical displacement between the frame (218) and the outer support assembly (222)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the weight sensor of MURAROTTO in view of Lancaster to include a hard stop as taught by Martin since par 29-30 of Martin suggests that such a modification provides a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. 

Regarding Claim 27 the modified invention of MURAROTTO in view of Lancaster and Martin discloses the invention as described above. MURAROTTO discloses a turntable (2); Lancaster teaches a weight sensor (630). 
 the weight sensor is a load cell. Lancaster further teaches the weight sensor is a load cell (par 95)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turntable system of MURAROTTO to include a load cell as taught by Lancaster since par 95-97 of Lancaster suggests that such a modification provides measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus. 

Regarding Claim 28 the modified invention of MURAROTTO in view of Lancaster and Martin discloses the invention as described above. MURAROTTO discloses a turntable (2); Lancaster teaches a weight sensor (630). 

However, the modified invention of Marantz in view of Lancaster does not expressly teach the turntable includes a hard stop preventing damage to the weight sensor.

Martin teaches a turntable (200) including a weight sensor (224), the turntable (200) includes a hard stop (260) preventing damage to the weight sensor (224); Martin further teaches the weight sensor (224) is a plurality of load cells (Fig. 2) suspending a table support (102) on a frame (210, 238, 216, 218, 222) and wherein the hard stop (260) is configured to be contacted by the table support (102) to prevent overloading the plurality of load cells (224) providing a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. (par 29-30)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the weight sensor of Marantz in view of Lancaster to include a hard stop as taught by Martin since par 29-30 of Martin suggests that such a modification provides a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. 

Regarding Claim 29 the modified invention of MURAROTTO in view of Lancaster and Martin discloses the invention as described above. MURAROTTO discloses a turntable (2); Lancaster teaches a weight sensor (630). 

However, the modified invention of Marantz in view of Lancaster does not expressly teach the turntable includes a hard stop preventing damage to the weight sensor where the hard stop is mounted to the frame.
.
Martin teaches a turntable (200) including a weight sensor (224), the turntable (200) includes a hard stop (260) preventing damage to the weight sensor (224); Martin further teaches the weight sensor (224) is a plurality of load cells (Fig. 2) suspending a table support (102) on a frame (210, 238, 216, 218, 222) and wherein the hard stop (260) is configured to be contacted by the table support (102) to prevent overloading the plurality of load cells (224)  where the hard stop (260) is mounted to the frame (222) providing a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. (par 29-30)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the weight sensor of Marantz in view of Lancaster to include a hard stop as taught by Martin since par 29-30 of Martin suggests that such a modification provides a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. 

Regarding Claim 30 the modified invention of MURAROTTO in view of Lancaster and Martin discloses the invention as described above. MURAROTTO discloses a turntable (2); Lancaster teaches a weight sensor (630). 

However, the modified invention of MURAROTTO in view of Lancaster does not expressly teach the turntable includes a hard stop preventing damage to the weight sensor where the hard stop is one of a plurality of hard stops each configured to be contacted by the table support to prevent overloading the plurality of load cells.
.
Martin teaches a turntable (200) including a weight sensor (224), the turntable (200) includes a hard stop (260) preventing damage to the weight sensor (224); Martin further teaches the weight sensor (224) is a plurality of load cells (Fig. 2) suspending a table support (102) on a frame (210, 238, 216, 218, 222) and wherein the hard stop (260) is configured to be contacted by the table support (102) to prevent overloading the plurality of load cells (224)  where the hard stop (260) is one of a plurality of hard stops (260) each configured to be contacted by the table support (102) to prevent overloading the plurality of load cells (224) providing a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. (par 29-30)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the weight sensor of MURAROTTO in view of Lancaster to include a hard stop as taught by Martin since par 29-30 of Martin suggests that such a modification provides a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. 

Regarding Claim 31 the modified invention of MURAROTTO in view of Lancaster and Martin discloses the invention as described above. MURAROTTO discloses a turntable (2); Lancaster teaches a weight sensor (630); Lancaster further teaches a camera (632, 634,636) positioned adjacent the turntable (50) (par 96-97, 101) providing measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus. (par 95-97)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turntable system of MURAROTTO to include a camera positioned adjacent the turntable as taught by Lancaster since par 95-97 of Lancaster suggests that such a modification provides measurable data for the turntable system supporting a pallet load for the purposes of improving the efficiency of the apparatus. 

Regarding Claim 32 the modified invention of MURAROTTO in view of Lancaster and Martin discloses the invention as described above. MURAROTTO discloses including a stretch wrapper dispenser (7) mounted adjacent the turntable (2).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over MURAROTTO (WO 2008132566) in view of Martin et al. (US 20120175170; Martin).

Regarding Claim 33 MURAROTTO discloses the invention as described above. MURAROTTO does not expressly disclose the first turntable includes a weight sensor and the first turntable includes a hard stop preventing damage to the weight sensor by limiting vertical displacement of a first support surface of the first turntable.

Martin teaches a turntable (200) including a weight sensor (224), the turntable (200) includes a hard stop (260) preventing damage to the weight sensor (224); Martin further teaches the weight sensor (224) is a plurality of load cells (Fig. 2) suspending a table support (102) on a frame (210, 238, 216, 218, 222) and wherein the hard stop (260) is configured to be contacted by the table support (102) to prevent overloading the plurality of load cells (224)  where the hard stop (260) is one of a plurality of hard stops (260) each configured to be contacted by the table support (102) to prevent overloading the plurality of load cells (224) providing a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. (par 29-30)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the weight sensor of MURAROTTO in view of Lancaster to include a hard stop as taught by Martin since par 29-30 of Martin suggests that such a modification provides a limit to the movement of the weight sensor for the purpose of improving the safe operation of the apparatus. 

Allowable Subject Matter
Claims 7, 9-10, 34, 35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 7 the Prior Art does not teach at least one light mounted to the overhead gantry in addition to the limitations in independent Claim 1 and the intervening claims.

Regarding Claim 9 the Prior Art does not teach overhead gantry includes a horizontal portion extending between the first turntable and the second turntable and a vertical support supporting the horizontal portion in addition to the limitations in independent Claim 1 and the intervening claims.  

Regarding Claim 34 the Prior Art does not teach the support surface is capable of supporting a walkie-rider thereon in addition to the limitations in independent Claim 1.

Regarding Claim 35 the Prior Art does not teach the first turntable and the support surface are capable of supporting a walkie-rider driven thereacross in addition to the limitations in independent Claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 16-19 and  26-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 

Applicant’s Argument: Kudia does not teach turntables. 
Examiner’s Response: The Examiner does not rely on Kudia to teach turntables. The cameras of Kudia are directed toward the load(s) where there claimed turntables support loads, thus the Examiner has determined the cameras of Kudia are capable of performing the function of directed toward the turn tables. 

Applicants Argument: Martin does not teach a hard stop limiting vertical movement of the table support. 
Examiner’s Response: The positioning of the stop (260) prevents the table from vertical displacement between the frame (218) and the outer support assembly (222)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731